DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose A method for delivery of items using drones, the method comprising: determining, using one or more processors, a first waypoint located within a first threshold distance from an origin location of a first item for delivery to a first user of a network system at a first destination location; determining, using the one or more processors, a second waypoint located within a second threshold distance from the first waypoint based on a range of travel of a drone, the drone configured for transporting items between nodes located at waypoints, the nodes including at least drone interfaces for navigation of the drone; transmitting navigation information to a first node at the first waypoint to direct the drone for transporting the first item from the first waypoint to a second node at the second waypoint; determining, using the one or more processors, a second item at the first node for delivery to a second user of the network system at a second destination location within a third threshold distance from the second waypoint; responsive to determining that the drone has capacity to transport the first item and the second item simultaneously, transmitting information to the first node to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661